Citation Nr: 0535225	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for bilateral retropatellar pain syndrome of the knees. 

2.  Entitlement to an initial, compensable disability rating 
for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 2001.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 decision of the 
RO that, in part, granted service connection for bilateral 
retropatellar pain syndrome of the knees and bilateral wrist 
strain; and denied a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under 38 
C.F.R. § 3.324.  The grants of service connection were made 
effective March 1, 2001.

In October 2004, the Board remanded these matters for 
additional development.  

In March 2001, the veteran claimed service connection for 
pain in his hands.  While service connection has been 
established for bilateral wrist strain, the veteran again 
raised the issue in November 2001, specifically, for severe 
pain and swelling in his hands.  As that issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.  

Because the Board is granting 10 percent ratings for the 
bilateral wrist disability, the issue of entitlement to a 10 
percent rating on the basis of multiple noncompensable 
disabilities is moot.  38 C.F.R. § 3.324 (2005).


FINDINGS OF FACT

1.  The veteran has no current knee pathology.

2.  The veteran's wrist disability is manifested by 
irritation at of the thenar bone in both wrists with positive 
Tinel's and Phalen's signs, but without more than mild 
neuralgia.



CONCLUSIONS OF LAW

1.  A compensable rating for bilateral retropatellar pain 
syndrome have not been met.  38 U.S.C.A. § 1155 (2005); 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5003, 5099-5024, 
5257 (2005)

2.  An initial rating of 10 percent is warranted for right 
wrist strain effective from the date of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124, 4.124a, Diagnostic 
Code 8715 (2005).

3.  An initial rating of 10 percent is warranted for left 
wrist strain effective from the date of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124, 4.124a, Diagnostic 
Code 8715.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to provide certain 
notice to a claimant. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran received notice of the evidence needed to 
substantiate the claim via a letter dated in November 2001, 
in the rating decision, and in the statement and statements 
of the case.  The Board's remand also explained that a VA 
examination was needed to substantiate the claim.

The November 2001 letter and the Board remand told the 
veteran what evidence VA would undertake to obtain and what 
evidence he was responsible for providing.  

He was not explicitly told to submit relevant evidence in his 
possession.  The November 2001 letter told him to advise VA 
of what evidence he wanted it to obtain on his behalf and 
invited him to submit evidence on his own.  The July 2005 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.159(b), which contain the element (4) of VCAA 
notice.  The veteran was thus put on notice to submit 
relevant evidence or information in his possession.

Although some of the notice in this case was provided after 
the initial denial, delayed VCAA notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has not alleged, nor does the 
record disclose, any prejudice from the delayed notice.  If 
he submitted additional evidence substantiating his claim, he 
would have received the same benefit as if he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record does not show that there are any identified 
records not a part of the claims folder.  VA has provided two 
examinations, and attempted to obtain another examination on 
two occasions.  The veteran failed, without explanation, to 
report for the latter examinations.  He has not indicated a 
willingness to report for future examinations.  Accordingly, 
further assistance would not be reasonably likely to assist 
in substantiate the claims.  38 U.S.C.A. § 5103A(2).

Further, where a claimant fails without good cause to report 
for a necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a),(b) (2005).

II.  Knees

The veteran's knee disabiities are currently rated, by 
analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2005).  That code provides for the evaluation of 
tenosynovitis in accordance with the criteria for rating 
degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

Knee disabilities can also be rated on the basis of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The minimum rating of 10 percent 
requires slight recurrent subluxation or lateral instability.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The only post-service medical evidence consists of the 
reports of VA examinations in February 2001 and February 
2002.  These examinations reportedly revealed that the 
veteran had no knee pathology with normal ranges of motion, 
and no instability.

The veteran has also not reported limitation of motion, 
instability or subluxation.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

The veteran did report occasional knee stiffness at the 
February 2002 examination, but his complaints were not 
confirmed on the examination and there is no indication that 
the stiffness causes additional limitation of motion.

The weight of the evidence is, thus, to the effect that the 
veteran's knee disability causes no instability, subluxation, 
or limitation of motion, and that there is no additional 
limitation of motion due to functional factors.  These 
findings have been consistent throughout the period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet App 119 (1999).  Because the weight of the evidence is 
against the grant of an original compensable evaluation at 
any time during the appeal period, reasonable doubt does not 
arise and the claim is denied.

Wrists

The veteran's wrist disability has also been evaluated under 
the provisions of Diagnostic Code 5024.  Accordingly, it is 
currently rated on the basis of limitation of motion.  A 
maximum rating of 10 percent is provided for limitation of 
motion of a wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2005).

The only medical evidence pertaining to post-service 
disability of the wrists was provided on the February 2002 
examination.  The report of that examination shows that there 
was no limitation of the wrists.  The examination report also 
does not document additional limitation of motion due to 
functional factors or X-ray evidence of abnormality.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence is, therefore, against a compensable evaluation 
on the basis of limitation of motion at any time since the 
effective date of service connection.

The February 2002 examination did, however, document the 
veteran's complaints of cramping at the thenar eminence, and 
examination findings of slight tenderness of the thenar 
eminence on Tinel's and Phalen's testing for carpal tunnel 
syndrome.  The examiner commented that these findings were 
consistent with the veteran's work as a mechanic in service.

Given this finding, it would be appropriate to evaluate the 
wrist disability on the basis of disability of the median 
nerve.

Neuralgia characterized usually by a dull and intermittent 
pain of typical type so as to identify the nerve involved, is 
rated on the scale provided for that nerve with a maximum 
rating equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).

Mild incomplete paralysis of the major or minor median nerve 
warrants a 10 percent evaluation.  Moderate incomplete 
paralysis of the major median nerve warrants a 30 percent 
evaluation, while such paralysis on the minor side warrants a 
20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Diagnostic Code 8517, provides a code for neuralgia of 
that nerve.

There have been no reports of loss of reflexes, muscle 
atrophy, or constant pain.  Therefore, the veteran would not 
be entitled to a rating more than that provided for moderate 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2005).  The 
VA examiner has characterized the disability as "slight," 
there is no indication that it disability has required any 
treatment, and the veteran reports symptoms only after 
repetitive motion.  

The Board concludes that the evidence is in favor of the 
grant of 10 percent evaluations for the left and right wrist 
disabilities on the basis of mild incomplete paralysis of the 
median nerves.  This level of disability appears to have been 
present since the effective date of service connection, and 
staged ratings are not warranted.  Fenderson v. West.  The 
evidence is against a finding of more than mild incomplete 
paralysis since the effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21 (2005).













							(CONTINUED ON NEXT PAGE)
ORDER


An initial compensable disability rating fro bilateral 
retropatellar pain syndrome of the knees is denied.

An initial 10 percent rating for a right wrist disability is 
granted, effective March 1, 2001.

An initial 10 percent rating for a left wrist disability is 
granted, effective March 1, 2001.

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


